Title: To John Adams from Thomas McKean, January 1814
From: McKean, Thomas
To: Adams, John


				
					Dear Sir,
					Philadelphia. Janry. 1814.
				
				In your favor of the 26th. Novembert last you say, “that you ventured to say, that about a third of the people of the Colonies were against the Revolution.” It required much reflection before I could fix my opinion on this subject, but on mature deliberation I conclude you are right, and that more than a third of influencial characters were against it. The opposition consisted chiefly of the Friends or Quakers, the Menonists; the Protestant Episcopalians, whose clergy received salaries from the Society for propogating the gospel in foreign parts; and from the officers of the Crown & Proprietors of provinces, with their connexions, adding the Timid and those who believed, the colonies would be conquered, and that of course they would be safe in their persons & property from such conduct and also have a probability of obtaining office & distinction, and also the discontented & capricious of all grades.I have not heard the specific sum of money Mr. C. J. Marshall received for his copy right of the life of Washington, nor have I been able to obtain any certain information concerning it: but, if he obtained a sixth part of what you mention, I think he ought to be contented.During my protracted life I neither have had leisure or inclination to write a history, and at my present age it is out of the question. It is true, I have been often spoken to and even sollicited by a great many of my learned acquaintance to undertake that of the American Revolution, beginning at the year 1760 or before; among them, Doctor Rush, your former correspondent, was not the least anxious.Tho’ I shall never write a history, I will give you an historical fact respecting the declaration of Independence, which may amuse, if not surprize.On the 1st. July 1776 the question was taken by a  in the committee of the whole of Congress, when Pennsylvania, represented by seven members then present, voted against it; 4 to 3; among the majority were Robert Morris & John Dickinson. Delaware (having only two present, namely myself & Mr. Read) was divided: all the other States voted in favor of it. The report was delayed until the 4th. and in the mean time I sent an express for Cæsar Rodney to Dover in the county of Kent in Delaware, at my private expence, whom I met at the State-house door on the 4th. of July in his boots; he resided eighty miles from the city, and just arrived as Congress  met. The question was taken, Delaware voted in favor of Independence, Pennsylvania (there being only five members present, Messrs. Dickinson & Morris absent) voted also for it; Messrs. Willing & Humphries were against it. Thus the thirteen States were unanimous in favor of Independence. Notwithstanding this, in the printed public journal of Congress for 1776, vol. 2. it appears, that the Declaration of Independence was signed declared on the 4th. of July 1776 by the Gentlemen, whose names are there inserted; whereas no person signed it on that day, and among the names there inserted, one Gentleman, namely George Read Esquire, was not in favor of it; and seven were not in Congress on that day, namely Messrs. Morris, Rush, Clymer, Smith, Taylor & Ross, all of Pennsylvania, and Mr. Thornton of New-Hampshire; nor were the six Gentlemen last named members of Congress on the 4th. of July. The five for Pennsylvania were appointed Delegates by the Convention of that State on the 20th. July, and Mr. Thornton took his seat in Congress for the first time on the 4th. November following: when the names of Henry Wisner of New-York and Thomas McKean of Delaware, are not printed as subscribers, tho’ both were present in Congress on the 4th. of July & voted for Independence.Here false colours are certainly hung out; there is culpability somewhere: what I have heard as an explanation is as follows; when the declaration was voted, it was ordered to be ingrossed on parchment and then signed, and that a few days afterwds. a resolution was entered on the secret journal, that no person should have a seat in Congress during that year until he should have signed the declaration of independence. After the 4th. July I was not in congress for several months, having marched with a regiment of Associators as Colonel to support General Washington, until the flying camp of ten thousand men was completed. When the associators were discharged, I returned to Philadelphia, took my seat in congress & signed my name to the declaration on parchment. This transaction should be truly stated, and the then secret journal should be made public. In the manucript journal, Mr. Pickering, then Secretary of State, and myself saw a printed half sheet of paper, with the names of the members afterwards in the printed journals, stiched in. We examined the parchment where my name is signed in my own hand-writing.—A glimmering of peace appears in the Horizon; may it be realized: but every preparation should be made for a continuance of the war. When the British arms have been succesful, I have never found their Rulers or Ministers otherwise than haughty, rude, imperious, nay insolent. They & their allies have this year been succesful, both in the North & South of Europe.My sight fades very fast, tho’ my writing may not discover it. God bless you. / Your
				
					Thos McKean
				
				
			